Citation Nr: 1532043	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for right ear hearing loss, and if so, whether service connection is warranted for that disability.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include concussion.

4.  Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease, coronary artery disease, and status-post myocardial infarction associated with herbicide exposure.

5.  Entitlement to a compensable disability rating for recurrent right ear perforated tympanic membrane and recurrent otitis media and externa.

6.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated currently as 50 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 through June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2010 and in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the December 2010 rating decision, the RO granted service connection for ischemic heart disease, coronary artery disease, and status-post myocardial infarction, effective October 24, 2003, with a 10 percent initial disability rating.  The Veteran perfected a timely appeal in which he challenges the assigned initial disability rating.

In the May 2012 rating decision, the RO declined to reopen a previous claim for service connection for right ear hearing loss, denied original claims for service connection for left ear hearing loss and residuals of a traumatic brain injury, denied the Veteran's claim for a TDIU, but granted service connection for recurrent right ear perforated tympanic membrane and recurrent otitis media, effective from June 7, 2011, with an initial noncompensable disability rating.  The Veteran also perfected a timely appeal in which he challenges those denials, and the initial disability rating assigned for service-connected recurrent right ear perforated tympanic membrane and recurrent otitis media.

Testimony was received from the Veteran and his spouse during a July 2014 Board hearing.  A transcript of that testimony is associated with the claims file.

The issues of the Veteran's entitlement to service connection for residuals of a traumatic brain injury, to include concussion; entitlement to a compensable disability rating for recurrent right ear perforated tympanic membrane and recurrent otitis media and externa; entitlement to an increased disability rating for PTSD, rated currently as 50 percent disabling; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2003 rating decision denied the Veteran's original claim for service connection for right ear hearing loss; notice of that decision was mailed to the Veteran on June 9, 2003; and the Veteran did not subsequently appeal that decision.
 
2.  The Veteran's current request to reopen his claim for service connection for right ear hearing loss was received in June 2011.
 
3.  The evidence associated with the claims file since the May 2003 decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has a current right hearing loss disability and whether such disability is related etiologically to his active duty service; and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection for right ear hearing loss.

4.  The Veteran does not have disabling hearing loss in either ear.

5.  During his July 2014 Board hearing, the Veteran expressed on the record that he wished to withdraw his appeal as to the issue of his entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease, coronary artery disease, and status-post myocardial infarction associated with herbicide exposure.


CONCLUSIONS OF LAW

1.  The evidence associated with the claims file since the RO's final May 2003 decision is new and material, and the Veteran's claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

4.  The Veteran's substantive appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease, coronary artery disease, and status-post myocardial infarction associated with herbicide exposure, is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a petition to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding the issue of whether new and material evidence was received to reopen the Veteran's claim for service connection for right ear hearing loss, however, the Board finds that any deficiency in notice or assistance is not prejudicial at this time given the favorable action taken below with regard to that issue.

A pre-rating letter mailed to the Veteran in July 2011 notified him of the information and evidence needed to substantiate his claims for service connection for right and left ear hearing loss disability.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's May 2012 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, identified and relevant private treatment records, employment records, and Board hearing transcript have been associated with the claims file.  The Veteran was also afforded VA examinations of his claimed hearing loss disability in July 2011 and April 2012.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature, severity, and etiology of the Veteran's claimed hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Reopening Service Connection for Right Ear Hearing Loss

By way of history, the Veteran's original claim for service connection for right ear hearing loss was received by VA in February 2003 and denied in a May 2003 rating decision.  As basis for the denial, the RO determined that the evidence available at that time did not show the existence of a hearing loss disability.  The Veteran did not appeal the May 2003 denial.  Accordingly, the May 2003 decision is final.  38 U.S.C.A. § 7105(c).

In June 2011, the Veteran filed the pending petition to reopen his claim for service connection for right ear hearing loss.  Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the previously issued and now final May 2003 rating decision, the evidentiary record consisted of the Veteran's claims submissions; service treatment records; a March 2003 treatment record from the Vet Center; results from May 2003 private audiometry testing conducted at Our Lady of Bellefonte Hospital; results from audiometry testing performed at the VA medical center in May 2003; and a May 2003 report from a VA mental health examination.  Since that time, volumes of additional evidence have been added to the record.  Such evidence includes:  additional arguments raised in the Veteran's claims submissions and Board hearing testimony; private treatment records from Kanawha Valley Medical, dated from May 1982 through July 2000; medical records from the Veteran's former employer, Union Carbide, dated from May 1973 through June 2000; VA treatment records, dated from December 2003 through November 2014; and reports from VA audiological examinations conducted in July 2011 and April 2012.

The newly associated claims submissions and statements contain renewed assertions from the Veteran that he has current disabling hearing loss in his right ear.  Also, the newly associated records private and VA treatment records and employment records from Union Carbide contain results from repeated audiometric testing performed from 1973 through 2012.  Those records, considered with the Veteran's renewed assertions, indicate that there has been some degree of progression of hearing loss in the Veteran's right ear, and to that extent, appears to raise the possibility that the Veteran has disabling hearing loss in his right ear.  38 C.F.R. § 3.310(b).

In view of the foregoing, the newly obtained evidence appears to raise a reasonable possibility of substantiating the Veteran's claim for service connection.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claims for service connection for right ear hearing loss must be reopened.  These claims will next be addressed by the Board on a de novo basis; an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Service Connection for Hearing Loss

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  To the extent that the evidence suggests that the Veteran has experiences some degree of hearing loss that is sensorineural in nature, the Board will consider whether service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307, 3.309 is warranted. 

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the foregoing general principles, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In his various claims submissions and statements, the Veteran asserts generally that sustained acoustic trauma during service from noise exposure during combat service in Vietnam.  In that regard, he reports that he was exposed to discharging and incoming weapons fire.  He asserts that in one particular occurrence, he was riding in a personnel carrier when it was struck by two enemy rockets in rapid succession.  He recalls that he sustained a perforated right ear drum in the occurrence.  The Board observes that in granting service connection for the Veteran for a perforated right ear drum disability and for PTSD, VA has already determined that the combat experience and noise exposure claimed by the Veteran did likely occur.  Indeed, the Veteran's DD Form 214 documents that the Veteran was decorated with the Combat Infantry Badge.  In view of the foregoing, the Board determines that the Veteran likely did sustain acoustic trauma during service.

Notwithstanding the above, the evidence in this case shows that the Veteran has never had a hearing loss disability, as defined under 38 C.F.R. § 3.385.  In that regard, audiometric testing performed during the Veteran's August 1967 enlistment examination and June 1969 separation examination did not show pure tone thresholds above 25 decibels at three or more of the frequencies of 500, 1000, 200, 3000, or 4000 Hertz, nor did they show any pure tone thresholds above 40 decibels at any of the aforementioned frequencies.  Similarly, the Veteran expressly denied having any problems with his hearing or any history of other ear problems during his August 1967 enlistment examination and his June 1969 separation examination.

Likewise, the post-service audiometric records in this case do not indicate audiometric scores that are consistent with a hearing loss disability, as defined under 38 C.F.R. § 3.385.

The record contains results from repeated periodic occupational audiometric testing that was performed over the period from 1973 through 2000, during the Veteran's period of employment at Union Carbide.  For reference, the audiometric results from those examinations are as follow:

	May 1973




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
15
10
15
10
15

	February 1974




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
10
10
15





	February 1975




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
10
LEFT
10
5
10
10
10

	April 1976




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
5
15
10
15

	April 1977




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
0
10
10
10
15

	January 1978




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
5
5
20
10
15

	March 1979




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
0
20
10
10


	February 1980




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
5
0
5
5
5

	December 1982




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
0
0
5
5


	December 1988




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
10
LEFT
5
5
15
5
5

	November 1991




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
0
0
10
5



	October 1994




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
5
5
20
15
5

	June 2000




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
15
LEFT
10
10
20
15
5

VA treatment records show that the Veteran was evaluated for hearing loss complaints in May 2003.  Audiometric testing performed at that time also did not indicate disabling hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
15
LEFT
10
15
15
15
15

During VA treatment in September 2006, the Veteran complained of sudden onset two months ago of tinnitus and decreased hearing in his right ear.  Specific audiometric test results were not reported, however, the records indicates a diagnosis of mild to moderate conductive hearing loss through 1000 Hertz in the right ear, but with normal hearing sensitivity through 4000 Hertz.  Hearing in the left ear was described as being within normal limits.  Speech discrimination tests revealed speech recognition abilities of 96 percent in the right ear and 100 percent in the left ear.  Based on the description of the audiometric findings, it would appear that the extent of hearing loss shown during the September 2006 evaluation and treatment also did not meet the criteria for a disability under 38 C.F.R. § 3.385.

During a July 2011 VA examination, the Veteran reported hearing loss, but stated that despite his hearing difficulty, he was still able to communicate with his family and friends.  He reported also that he was able to communicate with his co-workers and supervisors.  Audiometric testing conducted at that time indicated some progression of hearing loss, but still did not indicate a disability:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
20
LEFT
5
10
5
10
15

Speech discrimination tests, performed via Maryland CNC word list tests, revealed 98 percent speech recognition ability in the Veteran's right ear and 94 percent in the left ear.

Finally, audiometric tests performed during an April 2012 VA examination also revealed pure tone results that do not meet VA's definition of a disability:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
10
20
25
LEFT
15
15
10
20
25

Speech discrimination tests, performed again via Maryland CNC word list tests, revealed 96 percent speech recognition ability in the Veteran's right ear and 94 percent in the left ear.

The Board also notes that VA treatment records in the claims file indicate that the Veteran has been treated periodically for impacted cerumen in both of his ears. Nonetheless, these records do not reflect any objective findings or audiometric testing indicating a hearing loss disability, or, any other evaluation or treatment that is relevant to the Veteran's claim.

While the Board is sympathetic to the Veteran's assertions and has considered his consistent reports of hearing difficulties, in the absence of any evidence showing that the Veteran has a current hearing loss disability as defined by VA regulations, the Veteran's claim for service connection for hearing loss disability in both ears must be denied.  The Veteran, though competent to report what he observes through his senses such as difficulty hearing, is not competent to provide an opinion that his level of hearing difficulty rises to such severity to as be considered a hearing loss disability for VA purposes.  To reiterate, in order to qualify as a disability for VA rating purposes, hearing impairment must, by regulation, satisfy a threshold level of impairment.  The Veteran, as a lay person, lacks any particular skill or expertise that would render competent audiologic findings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  In light of the foregoing, the Board finds that any opinion from the Veteran regarding the presence of a current hearing loss disability has no probative value.

The Board assigns greater probative value to the in-service and post-service audiological examinations in the record, which do not contain findings indicative of a hearing loss disability in either ear.  In that regard, there is no indication in the record that the private, VA, and occupational audiometric tests contained in the record are unreliable, and moreover, appear to have been performed by skilled medical professionals in the field of hearing.  For those reasons, the Board is inclined to assign full probative weight to the audiometric results contained in the record. 

Based on the foregoing, the Veteran is not entitled to service connection for hearing loss in either ear.  To that extent, this appeal is denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Withdrawal of Issue Concerning Higher Disability Rating for
Ischemic Heart Disease

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2014).

In October 2004, VA received the Veteran's original claim for service connection for a heart condition.  That claim was granted ultimately, as ischemic heart disease, coronary artery disease, and status-post myocardial infarction, effective October 24, 2003, with a 10 percent initial disability rating.  The Veteran perfected an appeal by filing a timely NOD and substantive appeal.  In his July 2014 Board hearing testimony, the Veteran expressed that he wished to withdraw his appeal concerning the initial disability rating assigned for ischemic heart disease.

Under the circumstances, there remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to a higher initial disability rating for ischemic heart disease, coronary artery disease, and status-post myocardial infarction.  As such, the Veteran's appeal as to that issue is dismissed.



ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for right ear hearing loss is reopened.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

The Veteran's appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease, coronary artery disease, and status-post myocardial infarction associated with herbicide exposure, is dismissed.


REMAND

Concerning the Veteran's claim for service connection for residuals of a TBI, the Veteran has alleged in his claims submissions and hearing testimony that he sustained a TBI as a result of concussive head trauma sustained during service in Vietnam in 1968.  Specifically, he states that he was riding a personnel carrier when it was struck in quick succession by two enemy rocket blasts.  The Veteran describes that he was thrown against the wall of the transport and that he lost consciousness for an indeterminate period of time.  As noted above, the described injury is consistent with the nature of the Veteran's service, and, there is no contrary evidence in the record that disputes the Veteran's credible assertions regarding in-service head trauma.

The record does not indicate regular or consistent treatment of the Veteran for residuals associated with his in-service head injury.  Nonetheless, a brain CT scan performed during VA treatment in April 2014 did reveal the presence of mild cerebral atrophy and old infarcts located in the right basal ganglia and genu of the right internal capsule.  During a November 2011 VA examination, the Veteran reported symptoms that included becoming angry easily, sleeping only three hours per night, transient lightheadedness while playing golf and after changing positions, headaches, memory impairment, attention and concentration deficits, and loss of executive function.  Apparently, cognitive, neurological, and psychiatric testing did not reveal any observed abnormalities; still, the examiner apparently credited the Veteran's reported symptoms and opined that subjectively reported memory loss and headaches were not attributable to the Veteran's in-service brain injury.  No explanation or rationale was given, however, as to why the examiner believes that the Veteran's memory loss and headaches are not related to his in-service TBI.  Moreover, no explanation or rationale was given by the examiner for the Veteran's other subjectively reported symptoms.

Subject to the foregoing, VA has received a private August 2014 opinion from Dr. A.M.G., which expresses that it is at least as likely as not that symptoms and manifestations attributed previously to PTSD, such as anxiety, panic attacks, major depressive disorder, and executive dysfunction such as emotional lability and cognitive impairment may also be attributable to TBI.  Nonetheless, Dr. A.M.G. does not attempt to differentiate the symptoms attributable to the Veteran's PTSD (which is already service-connected) from those attributable to the Veteran's TBI.  Moreover, where Dr. A.M.G. states that the Veteran's constellation of symptoms "may also be attributable to TBI," her favorable opinion seems somewhat speculative.

Given the incompleteness of the VA examiner's November 2011 opinion, and given the possibility introduced by Dr. A.M.G. that the Veteran may have at least some symptoms that are attributable to a TBI, the Veteran should be arranged to undergo a new VA examination of his TBI to determine what residuals, symptoms, and manifestations that the Veteran has that are attributable to his TBI.  38 C.F.R. § 3.159(c)(4).

In relation to the Veteran's claim for a compensable disability rating for recurrent right ear perforated tympanic membrane and recurrent otitis media and externa, the Veteran reported during a February 2013 VA examination that he experiences three to four middle ear infections per year in his right ear.  The examination did not reveal any current infection.  During his October 2013 DRO hearing, the Veteran asserted that he has "constant" ear infections.  The Veteran's testimony appears to suggest that his right ear condition has worsened since the February 2013 examination.  As such, the Veteran should also be arranged to undergo a new VA examination of his right ear, to determine the current symptoms and severity of his recurrent right ear perforated tympanic membrane and recurrent otitis media and externa.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for an increased disability rating for PTSD, the Veteran was most recently given a VA examination in February 2013.  The evidence associated with the record since that examination indicates that the symptoms and manifestations associated with the Veteran's PTSD has worsened.  In that regard, the Veteran testified during his July 2014 Board hearing that some symptoms such as panic attacks and nightmares were occurring with greater frequency.  He testified that he had ongoing difficulties at work in his current job as an employee for the Department of Motor Vehicles, and that those difficulties had led to his suspension from work.  The Veteran's spouse added testimony that the Veteran appeared to be confused on a daily basis, became agitated easily, and in general was "hateful and mean."  She testified that, overall, the Veteran's PTSD symptoms had worsened in severity over the previous year.  Indeed, private counseling records from RCS Group Therapy show that both the Veteran and his spouse had attended separate counseling from May through June of 2014 for difficulties in coping with the Veteran's symptoms.  As the evidence appears to suggest that the Veteran's PTSD symptoms have worsened since his most recent February 2013 VA examination, the Veteran should be given a new VA examination to assess the current symptoms associated with the Veteran's PTSD and their severity.  38 C.F.R. § 3.159(c)(4).

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

The issue of the Veteran's entitlement to a TDIU is inextricably intertwined with his pending claims for higher disability ratings for recurrent right ear perforated tympanic membrane and recurrent otitis media and externa and PTSD.  Here, where the disability rating to be assigned for the Veteran's right ear and PTSD disabilities may affect the Veteran's combined disability rating, and hence, his eligibility for a TDIU under , and also, where the Veteran's right ear and PTSD disabilities may well be shown on examination as affecting his ability to secure and follow a substantially gainful occupation, the question of the Veteran's entitlement to a TDIU remains dependent upon the rating that is ultimately assigned for the Veteran's right ear and PTSD disabilities.  As such, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Prior to arranging the examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his TBI and service-connected disabilities, including his right ear and PTSD since November 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for residuals of a TBI, to include concussion; entitlement to a compensable disability rating for recurrent right ear perforated tympanic membrane and recurrent otitis media and externa; entitlement to an increased disability rating for PTSD, rated currently as 50 percent disabling; and entitlement to a TDIU.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his TBI, right ear disability, and PTSD.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his TBI and service-connected disabilities, including his right ear and PTSD since November 2014.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine whether the Veteran has any symptoms, manifestations, or residuals that are attributable to the Veteran's in-service TBI.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran did sustain head trauma and a traumatic brain injury during service in Vietnam in 1968, when he was riding in a personnel carrier that was struck in rapid succession by two enemy rockets and lost consciousness.

All necessary tests and studies should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's claimed TBI, and, an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that any diagnosed disorder was sustained during his active duty service, or, resulted from an injury or illness sustained during service, to include head injuries sustained in the reported enemy mortar attack in August 1969.

If TBI is diagnosed, and the examiner determines that the diagnosed TBI is at least as likely as not related to his active duty service, then the examiner should identify all symptoms associated with the diagnosed TBI. The examiner should also, to the extent possible, differentiate those symptoms attributable to the Veteran's diagnosed TBI from those associated with his PTSD and alcohol use.  In providing the requested opinion, the examiner should note the private August 2014 opinion rendered by Dr. A.M.G., and, provide an explanation as to why the examiner does or does not concur with that opinion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes consideration of and citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  Arrange for the Veteran to undergo a VA PTSD examination, to be performed by a psychiatrist or psychologist at a VA medical facility, to assess the current symptoms and severity of the Veteran's PTSD.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies, to include an interview of the Veteran and psychological testing, should be performed.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any psychiatric symptoms attributable to the Veteran's PTSD.  The examiner should also comment on the impact of the Veteran's PTSD on the Veteran's social functioning, occupational functioning, employment, and activities of daily life.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  Arrange for the Veteran to undergo a VA examination of his right ear to determine the current symptoms, manifestations, and residuals associated with the Veteran's recurrent right ear perforated tympanic membrane and recurrent otitis media and externa.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies, to include an interview of the Veteran and a physical examination of the Veteran's right ear, ear canal, and tympanic membrane, should be performed.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any symptoms, manifestations, and residuals that are attributable to the Veteran's recurrent right ear perforated tympanic membrane and recurrent otitis media and externa.  The examiner should also comment on the impact of the any associated symptoms, manifestations, and residuals on the Veteran's social functioning, occupational functioning, employment, and activities of daily life.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

6.  Should the Veteran fail to report to any of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  After completion of the above development, the issues of the Veteran's entitlement to service connection for residuals of a TBI, to include concussion; entitlement to a compensable disability rating for recurrent right ear perforated tympanic membrane and recurrent otitis media and externa; entitlement to an increased disability rating for PTSD, rated currently as 50 percent disabling; and entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


